Citation Nr: 1007978	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  94- 49 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by seizures and/or blackouts.


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1961 to 
March 1964.

Previously, by a December 1979 rating action, the Department 
of Veterans Affairs Regional Office (RO) in Roanoke, Virginia 
denied service connection for a nervous disorder manifested 
by dizziness and blackouts.  The Veteran was notified, but 
did not initiate an appeal, of that denial.

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating action.  
In that decision, the RO determined that new and material 
evidence had not been received sufficient to reopen a claim 
for service connection for a seizure disorder, asserted to be 
the result of a head injury.

Following receipt of notification of the August 1994 
decision, the Veteran perfected a timely appeal with respect 
to the denial of his claim.  In May 1996, the Board 
recharacterized the Veteran's claim as entitlement to service 
connection for a disability manifested by seizures or 
blackouts and remanded the issue to the RO for further 
evidentiary development.  The basis for the 
recharacterization of the issue was that the current claim 
was grounded in the theory that there was a neurological 
basis (rather than a psychiatric origin) for the Veteran's 
blackouts or seizures and that this matter had not been 
addressed in the December 1979 rating action.  As such, the 
Board determined that the RO should consider the claim for 
service connection for a disability manifested by blackouts 
or seizures on a de novo basis.

Following completion of the requested development, the RO 
returned the Veteran's case to the Board.  Thereafter, in 
April 1999, the Board denied the Veteran's claim of 
entitlement to service connection for a disability manifested 
by seizures or blackouts.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2000, the Court vacated and remanded the service connection 
issue to the Board for further evidentiary development.

In August 2001, the Board remanded the Veteran's claim to the 
RO for further evidentiary development.  Following completion 
of the requested actions as well as a continued denial of the 
service connection issue, the RO, in January 2004, returned 
the appeal to the Board.  Because the Veteran had recently 
placed VA on notice of the existence of additional medical 
records, the Board, in March 2004, remanded his claim to the 
RO to accord the agency an opportunity to procure any such 
additional pertinent evidence.  Following completion of the 
requested development, the RO, in December 2004, returned the 
Veteran's case to the Board for further appellate review.

In March 2005, the Board denied service connection for a 
disability manifested by seizures or blackouts.  In August 
2005, the Board denied the Veteran's motion for 
reconsideration of the March 2005 decision.

The Veteran appealed the Board's March 2005 decision to the 
Court.  In August 2007, the Court vacated and remanded the 
service connection issue to the Board for further evidentiary 
development.  In July 2008, the Board remanded the matter for 
further development in accordance with the August 2007 Court 
Memorandum Decision.

In June 2009, the Board again denied the Veteran's claim.  In 
September 2009, the Court vacated and remanded the service 
connection issue to the Board for further development in 
accordance with the September 2009 Joint Motion for Remand.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

During service, the Veteran was involved in a jeep accident, 
sustaining trauma to his face.  He is currently diagnosed 
with seizures with loss of consciousness and jerking 
movements.  

In the 2007 Memorandum Decision, the Court indicated that the 
record was silent as to whether prolonged epilepsy monitoring 
had been performed and the Board did not discuss whether it 
should have been performed.  The Court determined that remand 
was appropriate because the failure of the Board to address 
the need for further examination is "neither helpful to the 
Veteran, nor clear enough to permit effective judicial 
review, nor in compliance with statutory requirements.  

In the June 2009 decision, the Board noted that epilepsy 
monitoring was critical to identify the nature and severity 
of any disability exhibited by seizures or blackout.  The 
Board also noted that the RO determined and notified the 
Veteran and his representative that there were no VA Medical 
Centers with epilepsy monitoring unit located near the 
Veteran.  The Board also noted that attempts were being made 
to schedule epilepsy monitoring at the Durham, VA Medical 
Center, but in a statement received in February 2009, the 
Veteran stated that he was unable to report to any 
examinations due to his health.  The Board, in June 2009, 
therefore determined that additional efforts to schedule the 
Veteran for such monitoring would be futile since he 
indicated that he could not attend due to his health.  

The September 2009 Joint Motion essentially determined that 
the Board, in June 2009, did not comply with the Court's 2007 
Memorandum Decision.  Stegall v. West, 11 Vet. App. 268 
(1998) (a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders).

The Joint Motion stated that when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA 
facilities for care.  38 U.S.C.A § 1703(a)(1)(A).  The Joint 
Motion also stated that the Veteran agrees to participate in 
epilepsy monitoring at a non-VA facility closer to his home, 
despite his poor health and inability to travel long 
distances.  

Given the circumstances of this case, and in accordance with 
the 2007 Memorandum Decision and the September 2009 Joint 
Motion, the Board finds that additional efforts should be 
made to schedule the Veteran for epilepsy monitoring.




Accordingly, the case is REMANDED for the following action:

1.  The RO should make efforts to 
contract with a non-VA facility to 
provide prolonged epilepsy monitoring to 
determine the presence, or absence, of 
some form of epilepsy, or other 
disability, causing his seizures and 
blackouts.  All efforts to schedule the 
Veteran for epilepsy monitoring should be 
documented.  

If the scheduling of epilepsy monitoring 
at a non-VA facility is successful, the 
RO should provide the Veteran with 
appropriate notice.  To warrant a rating 
for epilepsy, the seizure(s) must be 
witnessed or verified at some time by a 
physician (See 38 C.F.R. § 4.121).  The 
physician (preferably one who has not 
previously treated the Veteran) should 
identify the true nature of any 
epileptiform attack(s).  The claims 
folder must be made available to the 
examiner in conjunction with this 
evaluation.  All indicated studies should 
be conducted and all pertinent pathology 
shown should be noted in the evaluation 
report.  

For any disability exhibited by seizures 
identified, the physician should express 
an opinion as to whether it is at least 
as likely as not (e.g., a 50% probability 
or greater) that any disability 
manifested by seizures or blackouts is 
related to service, including the in-
service episode of having been struck in 
the face by another individual and having 
sustained a radiolucent line fracture 
extending through the mid-portion of the 
nasal spine in December 1963.



In reaching this conclusion, the 
physician should address the VA 
examiner's March 2003 and September 2003 
opinions as well as the private medical 
opinions dated in August 1995 (opining 
that "[s]eizures can, indeed, be from 
head trauma and [that the] patient has a 
significant probability of seizures from 
[the] previous head injury in 1963") and 
in 2003 (suggesting that the veteran has 
epilepsy which is post-traumatic).  
Complete rationale should be given for 
all opinions reached.

2.  The RO should re-adjudicate the 
Veteran's service connection claim.  If 
the decision remains in any way adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



